Opinion filed July 16, 2015




                                    In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-13-00147-CV
                                  ___________

               IN THE MATTER OF THE ESTATE OF
               TERRY GLENN ARNOLD, DECEASED


               On Appeal from the County Court at Law No. 2
                               Ector County, Texas
                         Trial Court Cause No. 20598-11



                    MEMORANDUM OPINION
       This appeal concerns the appointment of an independent administrator of
the Estate of Terry Glenn Arnold in Ector County, Texas. In a single issue,
G. Brad Carter, Appellant, complains that the trial court was without authority
to appoint an independent administrator in the face of a will naming Appellant
as the independent executor. We disagree and affirm the order of the trial court.
                                    Background
         Terry Glenn Arnold passed away in June 2011. Under the terms of his
will, he left all of his property to his father or, if his father predeceased him, to
his “heirs-at-law.” Mr. Arnold named his father as the independent executor and
named his best friend, Mr. Carter, as the successor independent executor. His
only survivors were his brother, Mr. Larry Walls, and two sisters, Ms. Dala
Barron and Ms. Kelli Billings.
         On June 24, 2011, Mr. Carter filed an application to probate the will and
to be named the independent executor of Arnold’s Estate and issued letters
testamentary.     He also filed an application to be appointed as temporary
administrator of the Estate.      Mr. Carter was appointed as the temporary
administrator of the Estate by the trial court on July 1, 2011, for a period of 180
days, meaning his appointment expired on December 28, 2011.
         Approximately a year later, in December 2012, Mr. Bobby Walls, the
decedent’s nephew, filed an Application for Letters of Administration. A
hearing on that application was heard on December 17, 2012. Mr. Bobby Walls
was the only witness. The trial court entered an Order Granting Independent
Administration and Authorizing Letters of Administration Pursuant to
Section 145(e) of the Texas Probate Code. Mr. Carter filed a timely motion for
new trial that was heard and denied by the trial court, and this appeal was timely
filed.
                                Standard of Review
         We first observe that a trial court’s ruling on a probate application is
generally reviewed under an abuse of discretion standard. In re Estate of Boren,
268 S.W.3d 841, 846 (Tex. App.—Texarkana 2008, pet. denied). The trial court
abuses its discretion if it acts in an arbitrary or unreasonable manner without

                                         2
reference to any guiding rules or principles. Cire v. Cummings, 134 S.W.3d 835,
838–39 (Tex. 2004).
                                           Discussion
        There is a mandatory hierarchy of appointment for persons seeking to be
appointed as the executor of a decedent’s estate. If a person named as an
independent executor in a decedent’s will comes forward within the statutory
period for probating a will, offers such will for probate, and applies for letters
testamentary, then the trial court has no discretionary power to refuse to issue
letters to the named executor unless such person is disqualified. TEX. EST. CODE
ANN. § 304.001 (West 2014).1 One of the enumerated disqualifications applies
when a person is “unsuitable.” Id. § 304.003(5). If a trial court determines that
a person is disqualified under one or more of the provisions of Section 304.003,
it has the statutory authority to refuse to appoint the individual as an independent
executor, notwithstanding that the person has been specifically named as the
independent executor in a decedent’s will. Id. §§ 304.001, .003.
         There are no findings of fact or conclusions of law in the record before
us. And, absent those express findings or conclusions in a bench trial, it is
“implied that the trial court made all the findings necessary to support its
judgment.” Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990). And,
although Mr. Carter asserts that Mr. Bobby Walls presented no evidence that
Mr. Carter was “legally disqualified” from being appointed independent


        1
        We note that the Texas Estates Code did not become effective until after this case was filed.
However, because the legislative act adopting the Estates Code and repealing the provisions of the
Texas Probate Code was a recodification only, not a substantive change in law, we refer to the Estates
Code for ease of reference in this opinion. See Act of May 26, 2009, 81st Leg., R.S., ch. 680, §§ 1,
10–12, 2009 Tex. Gen. Laws 1512, 1731–32 (effective Jan. 1, 2014).




                                                  3
executor of the Estate, the record reveals otherwise. Indeed, we need only
observe that the record reflects that Mr. Carter failed to file the mandatory sworn
accounting, which a temporary administrator is required to do once his
appointment has expired. EST. § 452.151(1), (2). This failure is ample authority
for the trial court’s actions. The trial court did not abuse its discretion. Mr.
Carter’s single issue is overruled.
        We affirm the order of the trial court.




                                                                  DAVID CHEW
                                                                  JUSTICE


July 16, 2015
Panel consists of: Wright, C.J.,
Bailey, J., and Chew.2

Willson, J., not participating.




        2
         David Chew, Retired Chief Justice, Court of Appeals, 8th District of Texas at El Paso, sitting
by assignment.


                                                  4